DREW, Chief Justice.
The Civil Court of Record of Dade County awarded a summary final judgment to Raymond E. Feiner, trading as Fciner’s Insurance Agency, and against the Sun Ray Drug Co. of Florida, Inc., a Florida corporation, in the amount of $1,394.41 and court costs. Appeal was prosecuted to the Circuit Court of Dade County and that Court, in the exercise of its appellate jurisdiction, reversed the cause, finding “that the factual dispute was one for a jury’s determination.” The judgment of the Circuit Court was that the cause be “reversed and the cause is remanded for further proceedings consistent with our. expressed view.”
We are asked to issue common law cer-tiorari to review the actions of the Circuit Court.
The effect of the Circuit Court’s judgment was to vacate and set aside the final summary judgment of the Civil Court of Record and to remand the cause for further proceedings in conformity with the Court’s view. This order required the Civil Court of Record to submit the issues to a jury for determination. Under such circumstances, there is no final judgment and, therefore, nothing for us to review. 5 Fla.Jur. 495 (paragraph 11).
“An ordinary judgment of reversal remanding a cause for new trial is not usually deemed final. Simple directions that the trial court take further proceedings in the case do not inject finality into the judgment. Nor do directions to take further proceedings not inconsistent with the appellate court’s decision effect finality.” 5 Fla.Jur. 499. See also Grodin v. Railway Express Agency, 116 Fla. 378, 156 So. 476, and the cases cited in that opinion.
Certiorari denied.
TERRELL, ROBERTS and THORNAL, JJ., concur.